DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 16-25, 27, 29 and 31-33 in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that consideration of the full scope of the claims would not pose an undue burden on the Examiner.  This is not found persuasive because the groups of claims are drawn to compounds that are of a materially different type, that is small molecule compounds and polymeric or oligomeric materials, the materials do not overlap in scope and are not obvious variants of one another. Searching the polymeric materials of the nonelected claims would require a completely separate search strategy than that used to search the small molecule materials. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 26, 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25, 27, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (KR 20120081539) (Han).

It is noted that when utilizing Han, the disclosures of the reference are based on the machine translation made of record because the reference is published in the Korean language. The machine translation may have been paraphrased in attempt to correct apparent mistranslation and/or syntax errors.

In reference to claims 16-25, Han teaches organic luminescent compound that is one of compounds of formula 1 through 200 but is not limited thereto [0089]. Among the compounds 1 to 200 as taught therein are included various ring systems including a fused indole group, for example a compound 119 [0326] including the instantly claimed ring system, with a phenyl substitution on each of the fused indole nitrogen atoms (i.e. compounds 49-200) ([0186]-[0489]) and compounds wherein a single ring system is present but the indole nitrogen substituent is varied (e.g. compounds 1-48) ([0090]-[0185]). Han further teaches in examples that the indole nitrogen substituents can be either phenyl, biphenyl, triphenly and several other materials that are exemplified within the examples [0084]. 


    PNG
    media_image1.png
    153
    217
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    174
    145
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    257
    188
    media_image3.png
    Greyscale


Han does not exemplify the embodiment of the compound including the ring system of compound 119 as shown above and the indole nitrogen substituent of e.g. compound 34 [0156] as shown above. However, Han exemplifies both a limited number or ring systems and limited number of substituents for the indole groups therein and the selection of any one combination of these materials would be considered obvious to the ordinarily skilled artisan and be expected to give rise to functionally equivalent materials, i.e. capable of performing as a material for an organic electroluminescent device. 

That is, the substitution of the triphenyl group of compound 34 for the phenyl groups of compound 119, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result preparing an organic electroluminescent material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc.
For Claim 16: Reads on a compound of formual (2) wherein each of X is CR1, each of R and R1 is hydrogen, and each of Ar is triphenyl. 
For Claim 17: Reads on on whrein each XZ is CH.
For Claim 18: Reads on formula (14). 
For Claim 19: Reads on formula (14a).
For Claim 20: Reads on wherein R is H.
For Claim 21: Reads on formula 14(b). 
For Claim 22: Reads on at least 36 aromatic ring atoms in the Ar substituents. 
For Claim 23: Reads on Ar-2 wherein one group R2 is phenyl.
For Claim 24: Reads on wherein R1 is H.
For Claim 25: Reads on wherein R1 is H, i.e. it is optionally not an aromatic or aromatic ring system. 

In reference to claims 29, 31 and 32, Han teaches the material as described above for claim 16 and further teaches that the material is for use in an organic light emitting device, for example as a material in the hole transport layer or light emitting layer [0490] and exemplifies several devices comprising the taught materials in the hole transport layer of an organic light emitting device (i.e. an organic light emitting diode) (see table 5) or in the light emitting layer of a similar device (see table 6).  

Han does not exemplify a device comprising this exact material as the material for the hole transporting layer material. However, given that Han discloses the device that encompasses the presently claimed device, including wherein the material as described above is included as a material in the hole transport layer or light emitting layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the material in the hole transporting layer or light emitting layer, which is both disclosed by Han 
For Claim 29: Reads on an electronic device. 
For Claim 31: Reads on an organic electroluminescent device.
For Claim 32: Reads on wherein the material is present in a hole transport layer. 

In reference to claims 27 and 33, Han teaches the device as described above for claim 29 and further teaches that the hole transport layer can be prepared through a spin coating method that requires the formation of a solution of the material in a solvent ([0506]; [0500]). 

Han does not exemplify a device wherein this exact material is prepared as a solution for spin coating etc. However, given that Han discloses the method of spin  coating for the formation of a hole transport layer including a material as described above for claim 16 for a device as described in claim 29 that encompasses the presently claimed formulation, including wherein the hole transport layer is formed through a spin coating method, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use a spin coating method, which is both disclosed by han and inherently encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Furthermore, the use of solvent methods including but not limited to spin coating for thin film formation in organic light emitting devices is exceptionally well known and well known to require the use of solvent. Furthermore, such materials are typically synthesized in a solution (the ‘reaction’ solution would therefore additionally read on a formulation as claimed), purified 1H NMR (the compound sample(s) would read on a formulation as claimed). 
For Claim 27: Reads on a formulation wherein the additional compound is solvent. 
For Claim 33: Reads on a formulation as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/Sean M DeGuire/Examiner, Art Unit 1786